NIMMONS, Judge,
dissenting,
I would reverse the J.C.C.’s award of compensation. I would hold that the claimant failed to establish a causal connection between the alleged incident at work and her subsequent back problems. I am of the view that the claimant was not entitled to the benefit of the logical cause doctrine because the purported logical, cause was not sufficiently proven by the lay and expert testimony so as to shift to the E/C the burden of demonstrating a more logical cause. Wilhelm v. Westminster Presbyterian Church, 235 So.2d 726 (Fla.1970); City of Ft. Lauderdale v. Lindie, 496 So.2d 168, 170 (Fla. 1st DCA 1986).